Citation Nr: 0630882	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a torn stomach.

2.  Whether new and material evidence has been received to 
reopen a previsously denied claim for entitlement to service 
connection for diverticulitis.

3.  Whether new and material evidence has been received to 
reopen a previsously denied claim for entitlement to service 
connection for ulcers.

4.  Whether new and material evidence has been received to 
reopen a previsously denied claim for entitlement to service 
connection for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
1967 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims.  
Jurisdiction of the claims file was subsequently transferred 
to the Pittsburgh, Pennsylvania RO.  The appellant's appeal 
was perfected with that RO.

An April 2003 rating decision denied entitlement to service 
connection for the disorders currently claimed by the 
appellant.  A November 2004 letter informed him that his 
appeal of that determination was untimely and of his appeal 
rights related to the determination of untimeliness.  See 
38 C.F.R. § 19.34 (2005).  The claims file reflects no 
evidence of the November 2004 decision letter having been 
returned as undeliverable or of the appellant having appealed 
it.  Thus, both the April 2003 and November 2004 decisions 
became final in accordance with applicable regulation and 
law.  As discussed below, the appellant was given notice of 
the prior denial and that new and material evidence was 
needed to reconsider or reopen the claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As a result, the Board has 
styled the issues as reflected on the cover sheet.

A June 2005 rating decision denied entitlement to service 
connection for a low back disorder, and the appellant 
submitted a timely Notice of Disagreement with that decision.  
A Statement of the Case (SOC) was issued in September 2005.  
The claims file reflects no record of the SOC having been 
returned as undeliverable.  Neither is there any record of a 
substantive appeal in response to the SOC having been 
received.  Thus, that issue is not before the Board and will 
not be discussed in this decision.  See 38 C.F.R. § 20.200 
(2005).

The appellant testified at a Board hearing in December 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  
The undersigned granted the appellant's request to hold the 
record of the hearing open for 90 days for submission of 
additional evidence.  The 90-day period elapsed without any 
additional evidence having been received.  See Haney v. 
Nicholson, 20 Vet. App. 301 (2006).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claims and fulfilled the duty to assist 
him in developing that evidence.

2.  An April 2003 rating decision denied entitlement to 
service connection for a tear of the stomach, groin, and 
intestine, and gastritis, ulcers, and diverticulitis, which 
in the absence of an appeal became final in accordance with 
applicable law and regulation.

3.  The evidence submitted since the April 2003 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims for entitlement to 
service connection for a torn stomach, diverticulitis, 
ulcers, and gastritis, and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

The April 2003 rating decision is final; new and material 
evidence sufficient to reopen a previsously denied claim for 
entitlement to service connection for a torn stomach, 
diverticulitis, ulcers, and gastritis has not been received; 
and the claims are not reopened.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006),  the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case, in letters dated in March and May 2003, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
In a September 2004 letter, the RO informed the appellant 
that his claims were previously denied, and that new and 
material evidence was required to reopen them.  The letter 
specifically informed the appellant that evidence which would 
constitute new and material evidence was evidence that would 
relate to the reason his claims were previously denied.  
Further, the letter informed him that the specific reason his 
claims were previously denied was because the evidence then 
of record did not show that his claimed disorders were 
related to his active service or a current diagnosis, and 
that new and material evidence would be evidence that 
addressed that fact.  The letter also informed the appellant 
of VA's duty to assist him in obtaining evidence, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or to 
submit any further evidence that was relevant to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
appellant's service medical records, post-service medical 
records and examination reports, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the absence 
of submission of any additional evidence during the 90-day 
period the appeal was held open following the hearing, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  
Moreover, in light of the fact that the Board determines 
below that new and material evidence has not been received, 
any issue related to an evaluation of a disability or an 
effective date is rendered moot.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant's initial claims were received in March 2003.  
As discussed above, the March 2003 VCAA letter asked the 
appellant to inform the RO of or to provide any evidence in 
his possession, and also to complete and return separate VA 
Forms 21-4142 for the providers he identified as having 
treated him.  The claims file reflects no record of a 
response to that letter.

An April 2003 rating decision denied the claims and 
specifically informed the appellant that the denial was based 
in part on his failure to respond to the March 2003 letter 
and the absence of any relevant evidence in his VA treatment 
records for the period January 2001 through February 2003.  
An April 2003 letter informed the appellant of the April 2003 
rating decision and of his appeal rights.  The claims file 
reflects no record of the April 2003 letter having been 
returned as undeliverable.

In late April 2003, the Huntington RO received a statement 
from the appellant which was construed as a claim, as he 
described injuries he received in basic training at Ft. Knox, 
Kentucky.  The RO provided him another VCAA letter in May 
2003 and developed for additional evidence.  

Although the veteran submitted additional evidence following 
the April 2003 denial, the filing of additional evidence 
after the receipt of notice of an adverse determination does 
not extend the time limit for initiating or completing an 
appeal from that determination.  38 C.F.R. § 20.304 (2006).  
Thus, the April 2003 decision became final.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  The 
term "new" means existing evidence not previously submitted 
to agency decision makers, that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2002); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id.; Justus 
v. Principi, 3 Vet. App. 510 (1992).

A September 2003 rating decision confirmed and continued the 
prior denials.  A September 2003 letter informed the 
appellant of the September 2003 rating decision and of his 
appeal rights.  The claims file reflects no record of the 
September 2003 letter having been returned as undeliverable.  

In June 2004, the Huntington RO received a letter from the 
appellant that a statement by him was an "additional claim 
for my appeals."  A July 2004 deferred rating decision of 
the Pittsburgh RO directed that the appellant be asked to 
specifically state what, if anything he disagreed with.  See 
38 C.F.R. § 19.26 (2005).  A July 2004 RO letter specifically 
informed the appellant that there was no record of appeal by 
him, that the RO could not identify the issues he disagreed 
with, and that his appeal was inadequate.  The letter 
instructed the appellant to state the date of the rating 
decision in question and to specify the issues he disagreed 
with.  The letter also informed the appellant that he had one 
year from the rating decision in question to appeal, and that 
he had the right to appeal the determination that his appeal 
was inadequate.  The claims file reflects no record of the 
July 2004 letter having been returned as undeliverable.

In August 2004, the RO received a Notice of Disagreement from 
the appellant which addressed a torn stomach, torn groin, 
torn intestine, gastritis, ulcer, diverticulitis, and 
asbestosis.  The statement did not reference a specific 
rating decision.  The RO also received a separate August 2004 
statement wherein the appellant again claimed entitlement to 
service connection for ulcers, colon problems, and muscle 
problems in the stomach area.

The September 2004 RO VCAA notice letter specifically 
informed the appellant that the appeal period of the 
September 2003 rating decision had not expired, and that the 
decision was not yet final.  It also informed him that new 
and material evidence was needed for the decision to be 
reconsidered.

In a November 2004 letter, the RO informed the appellant that 
his appeal of the April 2003 rating decision was untimely and 
of his right to appeal that decision.  See 38 C.F.R. § 19.34 
(2005).  The claims file reflects no record of the November 
2004 decision letter having been returned as undeliverable or 
of the appellant having submitted a Notice of Disagreement 
with that decision.  Thus, the November 2004 administrative 
decision became final in accordance with applicable law and 
regulation.

The RO deemed the August 2004 Notice of Disagreement as a 
disagreement with the September 2003 rating decision, and a 
SOC was issued in December 2004.  The appellant perfected his 
appeal of the September 2003 rating decision.

The evidence of record confirms that the appellant served on 
active duty for training from May 1967 to November 1967.  In 
various written submissions, the appellant asserts that he 
sustained an injury while on a physical training course in 
basic training.  He related that, as a result of the injury, 
he was transported to the Ireland Army Hospital, Ft. Knox, 
Kentucky, by ambulance, and that he had bleeding from his 
mouth and rectum.  The appellant also asserts that he was 
suspicious of the fact that his medical records apparently 
fell silent about the time he was injured.

Evidence of record at the time of the April 2003 decision 
included service medical records and VA treatment records 
dating to February 2003.  

At his June 1966 physical examination for pre-induction, the 
appellant noted on his Report of Medical History that he had 
a history of several conditions, to include frequent 
indigestion, rupture, hernia, and trauma to his wrist, with 
some swelling.  The examiner noted that the hernia had been 
repaired and also noted the appellant had previously 
experienced anxiety.  The June 1966 Report of Physical 
Examination reflects that all areas, except scars, were 
assessed as normal.  The examiner noted a four inch scar on 
the right lower quadrant.

The service medical records reflect a May 1967 entry to the 
effect that the appellant presented a letter from a private 
physician which described a condition of coccydysuria, and 
that physical therapy of moist heat, massage, and ultrasound 
had been given.  The examiner accomplished a Consultation 
Sheet to the Orthopedic Clinic, Ireland Army Hospital, that 
the appellant was in a motorcycle accident in November 1966.  
In addition to complaints of back pain, the consult also 
noted that the appellant had a pelvic tilt that was corrected 
by a lift on the left shoe.  Neither the consult request nor 
the orthopedic examination noted any findings related to 
internal or gastrointestinal symptomatology.  The focus of 
the examination and findings related to the appellant's lower 
extremities, and the fact that the physical therapy would 
continue.

June 1967 entries reflect that examiners found the appellant 
fit for duty, but his complaints of back symptoms continued, 
and that the commanding officer wanted a consultation.  A 
Mid-June 1967 entry reflects that the appellant still 
complained of pains all over his legs, back, neck, and 
abdomen and three-plus anxiety.  The examiner noted that 
physical therapy twice a week was to continue for three 
weeks.

Three days later, the appellant was seen by a social worker 
from mental health services.  The evaluator noted the 
appellant to have numerous complaints of a physical nature, 
but that no psychiatric or emotional problems were present 
that would prevent the appellant from training.  The 
evaluator observed that the real question was the legitimacy 
of the physical complaints, and that no further contact with 
mental health services was indicated.  The next day, a 
medical provider recorded that there was no current medical 
reason why the appellant could not participate in full 
training.

A late June 1967 entry reflects that the appellant still had 
multiple complaints, but no organic illness was found.  The 
next entry in the service medical records is late July 1967, 
and the screening reflects that the appellant's temperature 
was 99 degrees.  He related that he wanted to start physical 
therapy again, and he also related multiple complaints, 
primarily that his back and legs were still bothering him.  
An upper respiratory infection was noted and a cold pack 
prescribed.

The appellant presented in late August 1967 with complaints 
of the "same things."  The examiner noted that the 
appellant had started the first week of basic training that 
week, and that he complained of low back pain and numbness of 
the top of the toes.  The only finding noted on physical 
examination was slight tenderness, and Robaxin was 
prescribed.  Five days later, the appellant presented with 
complaints of pain of the lower spine and side, and he was 
referred to the medical officer.  The examiner noted that 
there was no evidence of organic back problems and referred 
the appellant to mental hygiene.  This is the last entry 
reflected in the service medical records.

The appellant's November 1967 Report of Medical History for 
his examination at separation reflects that he noted a prior 
history of gastritis and an instance of having coughed up 
blood with bronchitis, both having occurred one month 
earlier.  Unfortunately, the copy is of poor quality, and the 
examiner's writing is minimally legible.  The appellant also 
noted the hernia, as well as muscle spasms.  The November 
1967 Report of Medical Examination reflects that all areas, 
except scars, were assessed as normal.  The report reflects 
no notations.

The claims file reflects no evidence of any treatment of the 
complained of conditions between November 1967 and the 
appellant's next physical examination.  The appellant 
underwent a U.S. Army Reserve examination in September 1968.  
The September 1968 Report of Medical History reflects that, 
in addition to the childhood hernia, the appellant also noted 
he was hospitalized for blood poison but provided no details.  
He also noted that the hernia was repaired when he was 10 
years old, and he again noted frequent indigestion.  The 
examiner made no notations.  The only abnormality revealed by 
the examination was that the appellant's urine tested 
positive for albumin, and he was referred for a genitourinary 
consultation.

VA treatment records dating from January 2001 through 
February 2002 revealed no complaints, findings, or diagnosis 
of any of the claimed conditions.  

Evidence received after the April 2003 rating decision 
includes duplicate copies of some service medical records, 
private treatment records, and VA treatment records.  

Private treatment records added to the file reflect that the 
appellant underwent a barium enema examination in November 
1994.  The report reflects that the appellant related no 
significant past medical history.  The test was abnormal, and 
a subsequent additional test was recommended.  Records of the 
East Ohio Regional Hospital reflect that a December 1994 
colonoscopy showed diverticulitis and hemorrhoids.  Neither 
of these test reports reflects any comment, opinion, or 
diagnosis to the effect that the appellant's diverticulitis 
was related to his period of ACDUTRA.  

A January 1998 report of a private provider, S.C., M.D., 
reflects that the appellant had a significant history of 
diverticulitis, and that the then current examination had 
revealed a heme-positive stool sample, without any palpable 
masses.  The examiner noted that physical examination of the 
abdomen revealed only moderate tenderness of the right upper 
and lower quadrant.  The examiner opined that the appellant's 
symptoms could be due to colitis, arteriovenous malfunction, 
or an upper gastrointestinal lesion, and that the abdominal 
pain might be secondary to diverticulitis.

A November 1998 barium enema examination report reflects 
numerous diverticula and spasticity of the ascending colon.  
The diagnosis was diverticulitis with spasticity of the 
ascending colon.  These reports reflect no evidence that the 
appellant's diverticulitis was related to his period of 
ACDUTRA.

VA primary care outpatient treatment records for March 2002 
reflect that examination of the appellant's abdomen revealed 
no abnormalities.  An August 2002 entry reflects the 
appellant's annual physical visit.  He denied feeling sick, 
tired, lethargic, and of having experienced any weight loss 
of loss of appetite.  Examination of his abdomen revealed no 
abnormality.  This was also the case in February 2003 at a VA 
diabetes mellitus follow-up evaluation.  None of these 
records reflect any pathology or symptoms deemed related to 
his ACDUTRA in the 1960s.

At the hearing, the appellant related that the evening prior 
to the physical training test, he was taking Darvon for his 
back symptoms related to the 1966 pre-ACDUTRA motorcycle 
accident.  He related further that he started taking Darvon 
in the middle of the night to prepare for the physical 
training test.  During the test he felt something in his 
stomach give away, and something just rushed through him.  
When he got up, he felt all fuzzy, his mouth was full, and he 
spit out blood clots.  He then fell and he was going in and 
out of consciousness.  He was choking on his own blood, and 
an ambulance was called which took him to Ireland Army 
Hospital.

The appellant also related that once at the hospital, he was 
examined, and he was bleeding through the rectum, and he had 
five hematomas almost as big as golf balls from his groin to 
his stomach.  He related that they were going to admit him, 
but he told them to use the beds for the guys returning from 
Vietnam and he could sit in a wheelchair.  He was carried to 
the barracks, where it was two weeks before he could put his 
feet flat on the floor.  Sometimes he was brought food and 
sometimes he was not.  The appellant also talked about having 
to see the adjutant general, and he suggested that records of 
his treatment were suspiciously missing.

The appellant related that once he was discharged, he 
experienced bleeding from his rectum every now and then, the 
stomach bleeding disappeared, though he still had stomach 
pains, and that the ulcer cleared up.  T., p. 8.  He also 
related that the providers who treated him after his ACDUTRA 
were either dead or retired, and that records of the 
treatment were no longer available.

The information added to the claims file since the April 2003 
rating decision, other than duplicate service medical 
records, is new, in that it was not considered by the RO 
prior to issuing that decision, and it is not redundant.  It 
is not, however, material, as it does not relate to any 
unestablished facts necessary to establish the appellant's 
claim.  38 C.F.R. § 3.156.  The service medical records 
reflect no entries to the effect that the appellant sustained 
any type of injury while on a physical training course or at 
any other time during his basic training.  As set forth 
above, there are entries which were made during the time the 
appellant started his basic training, but they do not relate 
to any injury sustained.  Instead, these records reflect the 
prospect of malingering.

The Board also finds that the evidence added to the claims 
file does not even 
reflect a diagnosis that the appellant currently manifests 
any stomach or other gastrointestinal symptomatology, to 
include diverticulitis or an ulcer.  The current VA treatment 
records reflect no findings of abdominal or other current 
gastrointestinal symptomatology.  Further, none of the 
evidence added to the file even suggests any relationship 
between any diagnosis and the appellant's ACDUTRA.  

Even if the evidence had been deemed new and material and the 
claims reopened, the lack of any competent evidence of 
current disability would still result in the denial of the 
claim on the merits.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   






	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received to reopen a 
previsously denied claim for entitlement to service 
connection for a torn stomach, and the appeal is denied.

New and material evidence has not been received to reopen a 
previsously denied claim for entitlement to service 
connection for diverticulitis, and the appeal is denied.

New and material evidence has not been received to reopen a 
previsously denied claim for entitlement to service 
connection for ulcers, and the appeal is denied.

New and material evidence has not been received to reopen a 
previsously denied claim for entitlement to service 
connection for gastritis, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


